o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c august cc tege eoeg et2 genin-121931-18 number release date uil ------------------------------ -------------------------------- ----------------------------------------- dear ----------------- this letter responds to your correspondence of july addressed to david j kautter acting commissioner of internal revenue relating to compliance with federal tax laws and the application of those laws to physicians on date p l the tax cuts and jobs_act the act was enacted since that time the internal_revenue_service has focused its efforts on updating irs forms instructions and publications to take into account changes in the law made by the act information about all forms instructions and publications is at irs gov forms almost every form and publication has its own page on irs gov in addition early release drafts of newly developed irs forms can be found on irs gov forms the irs often requests public comments on early release draft forms we encourage you to check irs gov regularly for updated forms instructions and publications the tax laws generally apply to physicians in the same way they do to other workers in most cases the information reporting requirements for payments made or benefits provided to a worker depend on the worker’s status as either a common_law_employee or an independent_contractor the regulations that provide the criteria for determining a worker’s status as an employee or an independent_contractor for the federal_insurance_contributions_act fica tax the federal_unemployment_tax_act futa_tax and for federal_income_tax withholding purposes are found in sec_31_3121_d_-1 sec_31_3306_c_-2 and sec_31_3401_c_-1 of the employment_tax regulations these regulations provide in general that if the worker provides services under the direction and control of the service_recipient the worker is considered an employee for employment_tax and related information reporting purposes the rules reflect common_law principles developed and affirmed over decades by the courts which govern irs policy in this area genin-121931-18 we hope this information is helpful sincerely lynne camillo chief employment_tax branch office of associate chief_counsel tax exempt and governmental entities
